

EXHIBIT 10.1        
EMPLOYMENT SEPARATION AGREEMENT


Columbia State Bank, a Washington State banking corporation, and its parent
company Columbia Banking System, Inc., a Washington corporation (collectively,
“Columbia”), and Greg Sigrist enter into this Agreement to establish the terms
governing the separation of their employment relationship.
1.Separation. Mr. Sigrist’s employment with Columbia is terminated, effective
February 28, 2020 (the “Separation Date”).
2.Compensation, Bonus & Other Payments. Columbia shall provide Mr. Sigrist the
following payments and reimbursements:
a.    his current base salary through the Separation Date, subject to routine
payroll deductions and withholdings, per Columbia’s regular payroll cycle;
b.    the cash value of his accrued, unused vacation, if any, as of the
Separation Date, subject to routine payroll deductions and withholdings and paid
within fifteen (15) business days of the Separation Date; and
c.    reimbursement of his reasonable business expenses incurred through the
Separation Date, in accordance with Columbia’s applicable policies and
practices.
Mr. Sigrist acknowledges that, with these payments, he shall have been paid all
sums owed to him for any reason associated with his employment by Columbia,
including, without limitation, as expense reimbursement, salary, cash payment of
accrued benefits, bonus and/or other incentive compensation, specifically
including without limitation any and all payments under Columbia’s Annual
Incentive compensation plan.
3.Benefit Plans. Mr. Sigrist’s participation in Columbia’s group health
insurance coverage shall cease on February 29, 2020. Thereafter, he shall have
the opportunity to elect COBRA continuation coverage, at his expense. Mr.
Sigrist’s rights under any 401(k), retirement, stock or savings plan in which he
participated during his employment with Columbia, including without limitation
Columbia’s 401(k) plan, Supplemental Executive Retirement Plan, Employee Stock
Purchase Plan, Equity Incentive Plan, and Executive Leadership Team Long-Term
Incentive Plan, shall be determined in accordance with the written plan
documents governing those plans, as they apply in the context of a voluntary
resignation. Mr. Sigrist’s participation in all of Columbia’s other employee
benefit plans and programs shall cease upon the Separation Date.
4.Separation Pay. In further consideration for the releases at paragraph 8 and
the other promises herein, Columbia shall pay Mr. Sigrist the gross sum of Two
Hundred and Fifty Thousand Dollars and No Cents ($250,000.00), less routine
payroll deductions and withholdings. This sum shall be paid in bi-weekly
installments per Columbia’s regular payroll practices beginning with the first
payroll cycle following expiration of the revocation period set forth at
paragraph 13. These payments are expressly conditioned on Mr. Sigrist’s
consistent compliance with the other terms of the Agreement. In the event of
non-compliance, further payments shall be immediately forfeited and, in addition
to any other remedies available at law or in equity, Columbia shall be entitled
to


1



--------------------------------------------------------------------------------




immediate reimbursement of all payments already made, excluding the initial
payment, together with interest at the statutory rate of twelve percent (12%)
per annum.
5.Signing & Relocation Bonus. Upon expiration of the revocation period at
paragraph 13, Ms. Sigrist shall have no obligation to repay any portion of the
one-time signing and relocation bonus set forth in his April 20, 2018 offer
letter, a copy of which is attached hereto for ease of reference.
6.Columbia Property. Mr. Sigrist acknowledges and agrees that all equipment,
supplies, records, files and tangible information, regardless of medium, that
(a) he acquired during his employment with Columbia and that (b) relates to
Columbia’s business, including without limitation its products, pricing, plans,
performance, customers/clients, officers, directors and/or employees, is
Columbia’s sole and exclusive property. Upon the Separation Date, Mr. Sigrist
shall immediately return all such property to Columbia and certify in a signed
writing that he has done so. For purposes of this provision, “property” shall be
given its broadest possible meaning and shall extend to, without limitation,
documents, manuals, computer programs, other electronically-stored information,
printouts, lists, notes, photographs and other images, and invoices, as well as
all drafts, derivatives and copies thereof.
7.Non-disparagement. Mr. Sigrist shall not make or authorize any communication
to a third party that disparages or otherwise reflects negatively on Columbia,
including without limitation its reputation, pricing, products, services and/or
current or former officers, directors, and/or employees. Columbia shall not make
or authorize any communication to a third party that disparages or otherwise
reflects negatively on Mr. Sigrist, including without limitation his reputation
and/or professional performance and/or abilities. For purposes of this covenant
of non-disparagement by Columbia to Mr. Sigrist, Columbia is defined as, and
limited to, Columbia’s President, Executive Vice Presidents and Board of
Directors.
8.Release. Mr. Sigrist hereby releases, and covenants not to sue, Columbia and
the Additional Released Parties described below from all Released Claims
described below.
(a)“Released Claims” means any and all claims, demands, causes of action,
actions, rights, liabilities, contract obligations, damages, attorneys’ fees,
costs, torts, suits, debts, sums of money, accountings, reckonings, bills,
covenants, controversies, agreements, promises, variances, trespasses, extents
and executions whatsoever, at law or in equity or otherwise, whether direct or
indirect, known or unknown, which Mr. Sigrist now owns or holds, or has at any
time heretofore owned or held, against Columbia and/or the Additional Released
Parties, in any capacity, which: (i) are or may be based upon any facts, acts,
omissions, conduct, representations, contracts, agreements, events, causes or
matters of any kind occurring or existing at any time on or before the effective
date of this Agreement; (ii) relate in any way, directly or indirectly, to Mr.
Sigrist’s employment with Columbia and/or the separation of that employment;
and/or (iii) relate in any way, directly or indirectly, to Columbia or any of
its current and/or former employees, agents or representatives, occurring or
existing at any time on or before the date of this Agreement. Without limiting
the generality of the foregoing, “Released Claims” include, but are not limited
to, claims for: monetary or equitable relief; negligence; breach of express or
implied contract; assault; battery; invasion of privacy; intentional or
negligent infliction of emotional distress; outrage; slander; libel; other
wrongful conduct; violation of state, federal and local laws prohibiting
retaliation and/or
discrimination on the basis of race, color, national origin, ancestry, religion,
sex, age, disability or other protected status or activities, including without
limitation claims under the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act, the Family and Medical Leave Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Acts of 1866 and 1871, the Washington Law Against
Discrimination, and claims under any and all other civil rights and employment
statutes, orders, regulations or ordinances occurring or existing at any time on
or before the date of this Agreement.
(b)Mr. Sigrist specifically understands and agrees that these releases extend to
all claims for discrimination based on age under federal, state and/or local
law, including without limitation the federal Age Discrimination in Employment
Act.
(c)Notwithstanding the foregoing, these releases do not extend to any claims
that arise out of this Agreement.
(d)These releases extend to and inure to the benefit of Columbia and the
following Additional Released Parties: all of Columbia’s past and present
shareholders, officers, directors, agents, employees, partners, attorneys,
insurers, employee benefit plans, parents, subsidiaries, affiliates, marital
communities, predecessors, successors, transferees, assigns, and related
entities thereof, and all past and present shareholders, officers, directors,
agents, employees, marital communities, representatives, partners, and attorneys
of any of those persons and entities.
(e)These releases bind Mr. Sigrist and, as applicable, his, children, parents,
heirs, survivors, legatees, executors, personal representatives, receivers,
trustees, insurers, marital communities, successors, subrogees, transferees and
assigns.
(f)Mr. Sigrist represents and warrants that: (i) he understands he is releasing
potentially unknown claims; (ii) these releases are fairly and knowingly made;
and (iii) he has limited knowledge with respect to certain of the Released
Claims. The Parties allocate the risk of mistake in entering into this Agreement
to the party who claims that he or it was mistaken.
9.Confidentiality—Generally. Mr. Sigrist shall forever keep Confidential
Information secret and never disclose it, in whole or in part, directly or
indirectly, alone or with or through others, under any circumstance or by any
means to any third person or entity without Columbia’s express written consent.
For purposes of this provision, "Confidential Information" includes, but is not
limited to, any confidential or proprietary information relating to Columbia’s
policies, practices, procedures, marketing, sales, and/or support; purchasing,
accounting and/or finances, including sales, costs, profits and pricing methods;
officers, directors, employees, prospective employees, clients, suppliers, and
prospective suppliers, and any lists thereof; technology, including without
limitation discoveries, inventions, research and development, product
development, manufacturing processes, engineering, hardware/software design and
maintenance tools (including source code and object code), and/or
hardware/software product know-how and show-how; and trade secrets; and all
derivatives, modifications, improvements, and/or enhancements to any of the
foregoing whether or not created or developed by Mr. Sigrist. “Confidential
Information” also includes all non-public personal information, which is defined
to mean nonpublic or personally identifiable information about employees or
other individuals regardless of the form or manner of disclosure. Confidential
Information may be contained in any tangible material, including without
limitation,


2



--------------------------------------------------------------------------------




drawings, samples, procedures, specifications, reports, studies, customer or
supplier lists, budgets, cost or price lists, compilations and/or computer
discs, drives and/or programs, or may be in the nature of unwritten or
unrecorded knowledge or know-how. "Confidential Information" excludes all
information that was known to Mr. Sigrist prior to receipt thereof from Columbia
or its clients; is or becomes public knowledge through no fault of Mr. Sigrist;
and/or is rightfully received by Mr. Sigrist from a third party without a duty
of confidentiality.


10.Protected Activities. Nothing in this Agreement prohibits Mr. Sigrist from
providing truthful testimony concerning Columbia to governmental, regulatory or
self-regulatory authorities, including his right to make disclosures under the
whistleblower provisions of any applicable federal or state law or regulation,
or from disclosing Confidential Information (a) to the extent necessary to
comply with any law, subpoena or other professional or governmental order;
provided that Mr. Sigrist first provide Columbia with the opportunity to defend
the necessity of such disclosure, (b) in any arbitration or proceeding to the
extent necessary to defend or enforce his rights under this Agreement or (c) in
confidence to an attorney or other professional for the purpose of obtaining
professional advice.


11.Enforcement. In the event of any dispute regarding the interpretation or
enforcement of this Agreement, venue and jurisdiction shall exist exclusively in
Pierce County, Washington and/or the Western District of Washington at Tacoma,
as applicable, unless injunctive relief is sought by Columbia and in its
judgment may not be effective unless obtained in some other venue or
jurisdiction. The non-prevailing party shall pay the prevailing party’s
reasonable attorneys’ fees and costs, including on appeal.


12.Independent Counsel/Severability/Waiver. The Parties acknowledge they have
read this Agreement, understand its terms and been fully advised by legal
counsel. Both have had the opportunity to participate in drafting this Agreement
and waive the general rule of construction that an agreement is construed
against its drafter. If any portion of this Agreement is deemed void or
unenforceable in whole or in part, that portion shall be severed from the
remainder of the Agreement, which shall remain in full force and effect. No
waiver of any provision of this Agreement shall constitute a waiver of any other
provisions, or be binding unless executed in writing by the party making the
waiver.


13.Consideration/Revocation. Mr. Sigrist has twenty-one (21) calendar days to
consider this agreement before signing and may use as much or as little of this
period as he wishes. If he signs, he shall have seven (7) calendar days
thereafter to revoke his signature. To be effective, revocation must be in
writing and received by Columbia, c/o David Lawson, EVP-Human Resources, P.O.
Box 2156, Tacoma, Washington 98401, within the revocation period.
14.Governing Law/Final Expression/Counterparts. This Agreement is governed by
Washington law. It is binding upon, and inures to the benefit of, Mr. Sigrist
and Columbia and their respective heirs, legatees, representatives, successors,
transferees and assigns. This Agreement, together with any other contracts,
plans and/or provisions expressly referenced and incorporated herein, is the
final and complete expression of the agreement between Mr. Sigrist and Columbia
on any on all subjects, may be modified only by a written addendum signed by Mr.
Sigrist and Columbia, and supersedes all prior agreements, discussions and
representations. No party is


3



--------------------------------------------------------------------------------




entering this Agreement in reliance on any oral or written promises,
inducements, representations, understandings, interpretations or agreements
other than those contained in this Agreement. This Agreement may be executed via
facsimile and/or PDF or TIF, and in one or more counterparts, each of which
shall be deemed an original, and all of which together constitute one and the
same instrument.








/s/ GREG SIGRIST
Greg Sigrist




Date: March 12, 2020
COLUMBIA STATE BANK
 


/s/ CLINT STEIN
Clint Stein
President/Chief Executive Officer


Date: March 12, 2020







COLUMBIA BANKING SYSTEM, INC.




s/ CLINT STEIN


Clint Stein
President/Chief Executive Officer


Date: March 12, 2020




4

